MAGER, Judge
(concurring specially) :
I concur in this court’s determination that the search in question was unreasonable on the basis that at the time the search was made the officers did not have a search warrant in their possession.
The record reflects that at the time the private dwelling was searched by federal and state officers, a federal search warrant had been issued which fact was known by the officers but which warrant did not arrive at the premises in question until after the search began.
*728My reading of Chapter 933, F.S., relating to search warrants, and Section 12 of the declaration of rights of the Florida Constitution, leads me to conclude that unless a duly issued search warrant is in the possession of the officers at the time the search is performed, the search is improper.
It simply does not comport with the constitutional and statutory guarantees against unreasonable searches for law enforcement officers to know that a warrant has been issued. Absent those circumstances where a search warrant is unnecessary, possession of the search warrant is an essential requirement to the performance of the search and the validity of the seizure. Cf. Benefield v. State, Fla.1964, 160 So.2d 706; Webster v. State, Fla.App.1967, 201 So.2d 789; State v. Hetzko, Fla.App. 1973, 283 So.2d 49.